Title: Indenture between James and Dolley Payne Madison and Philip Edge, [27 September] 1819
From: Madison, Dolley Payne Todd,Madison, James,Henshaw, John,Morris, George,Stevenson, Richard L.
To: 


[27 September 1819]
This Indenture made and entered into this 27th day of September in the year of our lord One thousand eighteen hundred and nineteen Between James Madison and Dorithea his wife of the County of Orange and state of Virginia of the One part and Phillip Edge of the County of Spotsylvania and state aforesaid of the other Witnesseth That the said James Madison and Dorithea his wife for and in Consideration of the sum of five hundred and forty dollars lawful money of Virginia to them in hand secured to be paid at or before the delivery of these presents the receipt of which they do hereby acknowledge have granted bargained and sold and by these presents do hereby grant bargain and sell unto the said Phillip Edge One certain tract or parcel of land situated lying and being in the sd County of Spotsylvania adjoin[in]g the lands of the sd Edge and others and bounded as follows to wit Beginning at a white Oak On the North side of the mountain road Corner to John McHurts estate and sd Edge Thence North 63° degrees West 192 poles to an white and red Oak On the north side of sd road Corner to sd Edge Thence South 52 degrees E. 4 poles to a red Oak on the south side of sd road Corner to sd Edge Thence South 1 degree E. 89 poles to two white Oaks Corner to sd Edge in Richard L. Johnstons line Thence S 65° West One hundred and six poles to a large white Oak corner to Richard L. Johnston Thence South 59½ degrees West 53 poles to a red Oak and a stone in an Old field in sd Johnstons line and corner to McHurts estate thence North 22¾ degrees West 82 poles to the beginning Containg by a recent survey ninety acres be the same more or less and all houses buildings woods underwoods orchards ways waters water courses hereditaments commodities and appurtenances whatsoever to the same belonging or any wise appertaining and the reversion and reversions remainder and remainders rents issues and profits thereof and of every part and parcel thereof To have and to hold the said tract or parcel of land unto the sd Phillip Edge and his heirs and assigns forever to the Only proper use and behoof of him the said Phillip Edge his heirs and assigns forever, and to no other use Interest or purpose whatsoever and the said James Madison and Dorithea for themselves their heirs executors and adminrs do by these presents covenant promise and agree to and with the said Phillip Edge and his heirs and assigns that they the said James and Dorithea the sd tract or parcel of land and the appurtenances hereby conveyed to the sd Phillip Edge his heirs and assigns against the cailm [sic] of the sd James Madison and Dorithea his wife and their heirs and of all persons claiming by th[r]ough or under them and against the claim or claims of all and every person or persons whatsoever. In testimony whereof they have hereunto put their hands and seals the day and year first above written
signed sealed and delivered In the presence of Orange County to wit
James Madison   (seal)
D. P. Madison   (seal)
We John Henshaw & George Morris Justices of the peace for the County of Orange do hereby certify that James Madison and Dorithea his wife personally appeared before us and duly acknowledged the above Conveyance to be their act and deed On the 27th day of September 1819 and directed us to certify their said acknowledgment to the clerk of Spotsylvania County Court in Order that the same Conveyance may be recorded and we also certify that we examined the above named Dorithea wife of the above James Madison privily and apart from her husband touching her right of dower in the land above Conveyed and also as to the execution of the above Indenture which we then shewed and explained unto her when freely and of her own uncontroulable accord she acknowledged the execution of the same and relinquished all her right title and Claim that she now has or hereafter may have of dower in and to the land Conveyed in the above Indenture and that she wished not to retract what she had done but was willing and wished the above Conveyance to be placed on the records of Spotsylvania County Court. Given under our hands and seals this 27th day of September 1819

John Henshaw   (seal)
George Morris   (seal)


Spotsylvania Clerk’s Office October the 4th 1819.
This Indenture for land from James Madison and Dorothea P. his wife to Philip Edge with the certificate of the acknowledgment thereof by the said James Madison and Dorothea P. his wife endorsed was this day received in the Office and is truly recorded

Teste
Richard L. StevensonClk
Examd. & Deld.
Philip Edge
1839.

